Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2019

                                      No. 04-18-00865-CV

                          IN RE THE COMMITMENT OF M.A.C.


                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23282
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        On July 17, 2019, we abated this Anders appeal to the trial court for appointment of new
counsel to prepare and file an appellant’s brief on the merits. A supplemental clerk’s record
containing the trial court’s order appointing Ms. Judith Wemmert as new appellate counsel was
filed. On August 23, 2019, we reinstated the case and ordered appellant’s brief due on or before
September 23, 2019. To date, appellant’s brief has not been filed. It is therefore ORDERED
that appellant’s appointed appellate counsel, Ms. Judith Wemmert, file appellant’s brief in this
appeal no later than November 1, 2019. If the brief is not filed by such date, this appeal will be
abated to the trial court for a hearing to determine if new appellate counsel should be appointed
and to consider whether sanctions should be imposed against Ms. Wemmert for failing to timely
file appellant’s brief.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk